DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 9 December 2021 have been entered.  Claims 1, 7, 9, and 15 are currently amended.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 15, and all dependent claims have been considered but are moot because a new ground of rejection is set forth in response to the amendments to the claims. 
The Applicant’s arguments with respect to claim 1 are directed towards the newly added limitation(s) reciting the process by which the flap is made and the supposedly inherent qualities provided through that process.  Accordingly, a new rejection is set forth for claim 1. 
The Applicant’s arguments with respect to claim 9 are directed toward an apparent misunderstanding of the rejection of record.  In the previous rejection of claim 9, the lip is pointed as being shown in Fig. 2; it is not clear where the Applicant is pointing to the lip being defined in the rejection of claim 9 as being the same as the element 12 in the cited prior art.  In the interest of clarity, and to address the amendments made to claim 9, the lip is now cited in the office action as being analogous 
The Applicant’s arguments with respect to claim 1 are directed towards the newly added limitation(s) reciting that the hinge portion of the flap biases the main portion of the flap into the closed position to compress the at least one damping feature.  The Applicant argues that Sugie’s disclosure does not teach that the disclosed damping features are compressed.  
Respectfully, the Examiner disagrees.  The Applicant appears to be considering the phrase “to compress the at least one damping feature” to convey some level of elastic deformation of the at least one damping feature.  However, this does not appear to be the broadest reasonable interpretation of the phrase in question.  Rather, the definition of compress, v., is “to press together, to squeeze”, which is clearly shown by the prior art of record.  Therefore, the Applicant’s argument is not convincing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugie (JP 2002036861, machine translations attached).
Regarding claim 9, Sugie teaches a pressure relief valve flap configured to be mounted in a housing to provide pressure relief between an internal vehicle pressure and an external vehicle pressure (Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”), the housing (frame 1) having an opening (opening O), the pressure relief valve flap (flap 2) comprising: 
an attachment portion configured to be attached to the housing (flap portion at locking portion F); 
a main portion (body of flap 2) having a lip (portion of the flap 2 which contacts the outer circumferential edge 12 of the frame 1) and at least one damping feature (projection part 21), the lip extending from the main portion toward the housing and around at least a portion of a periphery of the main portion (see Fig. 2); and 
a hinge portion disposed between and connecting the main portion and the attachment portion (see Fig. 2, between upper projection part 21 and locking portion F there must be a hinge portion where the flap 2 bends so as to move to an open position, as it is clamped at locking portion F and the body of flap 2 otherwise opens), 
wherein, when the attachment portion is attached to the housing, the main portion is configured to move between a closed position, in which the lip of the main portion engages the housing around the opening and provides a pressure-dependent seal between the main portion and the housing (see Fig. 2 and Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”), and an opened position, in which the main portion is disengaged from the housing (see Fig. 8, shown in ghosted lines in an open position, and Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”), and, when the main portion moves from the opened position to the closed position, the at least one damping feature is configured to engage the housing prior to the lip of the main portion and thereby dampen noise created when the lip of the main portion engages the housing (Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”; the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1; “convex portion 21 is provided on the flap 2 to be grounded to reduce the ground contact area. The convex portion 21 is made of a soft material such as rubber of the same material as the flap body, so that when the flap 2 closes, it is difficult to generate abnormal noise”).

Regarding claim 10, Sugie teaches the pressure relief valve flap of claim 9, wherein when the attachment portion is attached to the housing, the hinge portion is configured to bias the main portion into the closed position (Sugie:  Abstract, “flexible plate type flap 1 arranged so as to close the opening O by its self-weight on the vehicle outside of the frame body 1 and opened only in the outward direction by an air pressure difference between the inside and the outside of a vehicle cabin or a wind pressure”).

Regarding claim 11, Sugie teaches the pressure relief valve flap of claim 9, wherein the at least one damping feature defines a hollow, cylindrical shape (Sugie:  “projection 21 is, for example… projection that projects in a cylindrical shape from the flap surface side toward the opening O” and see in Fig. 3A-3C that the projection 21 is hollow).

Regarding claim 12, Sugie teaches the pressure relief valve flap of claim 9, wherein the at least one damping feature is at least one primary damping feature (Sugie:  centrally located projection parts 21), and the main portion further includes at least one secondary damping feature (Sugie:  peripherally located projection parts 21).

Regarding claim 14, Sugie teaches the pressure relief valve flap of claim 9, wherein the at least one damping feature is a plurality of damping features, and each of the plurality of damping features is configured to engage the housing prior to the lip of the main portion (Sugie:  see Fig. 6, several projection parts 21 are shown and are each disclosed as being configured to engage ribs 11, and the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugie (JP 2002036861, machine translations attached).
Regarding claim 13, Sugie teaches the pressure relief valve flap of claim 9, wherein the pressure relief valve flap is formed as a single integral unit (Sugie:  see Fig. 2) in a compression molding process.
Sugie does not teach that the pressure relief valve flap is formed by a compression molding process.  However, such a claim limitation is merely a recitation of the process by which the claimed product is formed.  Per MPEP 2113.I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In this case, the physical product claimed is no different than that which is shown by the prior art; therefore, Sugie does teach that which is claimed.  
Furthermore, from MPEP 2113.III, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the process of production shown by Sugie to instead be compression molding, as compression molding is well-known to be a simple and cost-effective method of producing robust products. 

Regarding claim 15, Sugie teaches a pressure relief valve flap (flap 2) configured to be mounted in a housing (frame 1) to provide pressure relief between an internal vehicle pressure and an external vehicle pressure (Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”), the housing having an opening (opening O), the pressure relief valve flap comprising: 
an attachment portion configured to be attached to the housing (flap portion at locking portion F); 
a main portion (body of flap 2) having at least one damping feature (projection part 21); and 
a hinge portion disposed between and connecting the main portion and the attachment portion (see Fig. 2, between upper projection part 21 and locking portion F there must be a hinge portion where the flap 2 bends so as to move to an open position, as it is clamped at locking portion F and the body of flap 2 otherwise opens), 
wherein the pressure relief valve flap is formed as a single integral unit (see Fig. 2) and, when the attachment portion is attached to the housing, the main portion is configured to move between a closed position, in which a periphery of the main portion engages the housing around the opening to provide a pressure-dependent seal between the main portion and the housing (see Fig. 1 and Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”), and an opened position, in which the main portion is disengaged from the housing (see Fig. 8, shown in ghosted lines in an open position, and Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”), and 
wherein the hinge portion is configured to bias the main portion into the closed position (Abstract, “flexible plate type flap 1 arranged so as to close the opening O by its self-weight on the vehicle outside of the frame body 1 and opened only in the outward direction by an air pressure difference between the inside and the outside of a vehicle cabin or a wind pressure”) to compress the at least one damping feature to allow a housing contact surface of the main portion to engage the housing (Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”, wherein the fact that the part of the flap 2 around the projection part 21 is lifted from the rib 11 means that the contact between the projection part 21 and the rib 11 places the projection part 21 under compression).
Sugie does not teach that the pressure relief valve flap is formed by a compression molding process.  However, such a claim limitation is merely a recitation of the process by which the claimed product is formed.  Per MPEP 2113.I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In this case, the physical product claimed is no different than that which is shown by the prior art; therefore, Sugie does teach that which is claimed.  
Furthermore, from MPEP 2113.III, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the process of production shown by Sugie to instead be compression molding, as compression molding is well-known to be a simple and cost-effective method of producing robust products. 

Regarding claim 16, Sugie teaches the pressure relief valve flap of claim 15, wherein when the main portion moves from the opened position to the closed position, the at least one damping feature is configured to engage the housing prior to the periphery of the main portion and thereby dampen noise created when the periphery of the main portion engages the housing (Sugie:  the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1, and “convex portion 21 is provided on the flap 2 to be grounded to reduce the ground contact area. The convex portion 21 is made of a soft material such as rubber of the same material as the flap body, so that when the flap 2 closes, it is difficult to generate abnormal noise”).

Regarding claim 17, Sugie teaches the pressure relief valve flap of claim 15, wherein the at least one damping feature defines a hollow, cylindrical shape (Sugie:  “projection 21 is, for example… projection that projects in a cylindrical shape from the flap surface side toward the opening O” and see in Fig. 3A-3C that the projection 21 is hollow).

Regarding claim 18, Sugie teaches the pressure relief valve flap of claim 15, wherein the at least one damping feature is at least one primary damping feature (Sugie:  centrally located projection parts 21), and the main portion further includes at least one secondary damping feature (Sugie:  peripherally located projection parts 21).

Regarding claim 19, Sugie teaches the pressure relief valve flap of claim 15, wherein the main portion further includes a lip extending around at least a portion of the periphery of the main portion (Sugie:  portion of the flap 2 which contacts the outer circumferential edge 12 of the frame 1), the lip being configured to engage the housing when the main portion is in the closed position (Sugie:  see Fig. 2).

Regarding claim 20, Sugie teaches the pressure relief valve flap of claim 15, wherein the at least one damping feature is a plurality of damping features, and each damping feature of the plurality of damping features is configured to engage the housing prior to the periphery of the main portion (Sugie:  see Fig. 6, several projection parts 21 are shown and are each disclosed as being configured to engage ribs 11, and the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1).

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugie (JP 2002036861, machine translations attached) in view of Mittelstadt et al. (Published U.S. Patent Application No. 20020195108).
Regarding claim 1, Sugie teaches a pressure relief system configured to provide pressure relief between an internal vehicle pressure and an external vehicle pressure (Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”), the pressure relief system comprising: 
a housing (frame 1) having an opening (opening O); 
a pressure relief valve flap (flap 2) comprising: 
an attachment portion attached to the housing (flap portion at locking portion F); 
a main portion (body of flap 2) resistant to warping and having at least one damping feature (projection part 21) and being movable between a closed position, in which a periphery of the main portion engages the housing around the opening and provides a pressure-dependent seal between the main portion and the housing (see Fig. 1 and Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”), and an opened position, in which the main portion is disengaged from the housing (see Fig. 8, shown in ghosted lines in an open position, and Para. 2, “When the vehicle interior pressure becomes lower than the external pressure, the flap 8 is opened”); and 
a hinge portion disposed between and connecting the main portion and the attachment portion (see Fig. 2, between upper projection part 21 and locking portion F there must be a hinge portion where the flap 2 bends so as to move to an open position, as it is clamped at locking portion F and the body of flap 2 otherwise opens), 
wherein, when the main portion moves from the opened position to the closed position, the at least one damping feature is configured to engage the housing prior to the periphery of the main portion and thereby dampen noise created when the periphery of the main portion engages the housing (Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”; the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1; “convex portion 21 is provided on the flap 2 to be grounded to reduce the ground contact area. The convex portion 21 is made of a soft material such as rubber of the same material as the flap body, so that when the flap 2 closes, it is difficult to generate abnormal noise”).
Sugie is silent regarding the main portion of the pressure relief valve flap being resistant to warping. 
The Applicant’s disclosure makes it clear that the resistance to warping is an inherent characteristic of the compression molding process.  Therefore, as Mittelstadt (Fig. 3-5) discloses a valve flap (flap portion 70) which is formed in the compression molding process (Para. 36, “the flap portion 70 can be molded using standard molding techniques, such as compression molding”), the disclosed valve flap is resistant to warping. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the process of production shown by Sugie to instead be compression molding, as disclosed by Mittelstadt, as compression molding is well-known to be a simple and cost-effective method of producing robust products. 

Regarding claim 2, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the housing further includes at least one support rib extending across the opening (Sugie:  ribs 11).

Regarding claim 3, Sugie in view of Mittelstadt teaches the pressure relief system of claim 2, wherein when the main portion moves from the opened position to the closed position, the at least one damping feature is configured to engage the at least one support rib (Sugie:  Abstract, “ventilation duct is also provided with a rib 11 integrally formed in the frame body 1 for partitioning the opening O in grid form and a projection part 21 arranged on the flap face side facing the opening O and abutting on the middle position of the rib 11 when the opening O is closed by the flap 2. When the flap 2 closes the opening O, the flap 2 abuts on the opening outer circumferential edge 12, while the flap part around the projection part 21 is lifted from the rib 11”).

Regarding claim 4, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the hinge portion is configured to bias the main portion into the closed position (Sugie:  Abstract, “flexible plate type flap 1 arranged so as to close the opening O by its self-weight on the vehicle outside of the frame body 1 and opened only in the outward direction by an air pressure difference between the inside and the outside of a vehicle cabin or a wind pressure”).

Regarding claim 5, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the at least one damping feature is at least one primary damping feature (Sugie:  projection part 21 located in the center of the flap), and the main portion further includes at least one secondary damping feature (Sugie:  projection part 21 located near the peripheral portion of the flap), the at least one secondary damping feature defining a smaller height than the primary damping feature in a direction perpendicular to the main portion (Sugie, Espacenet translation:  Para. 14, “Although the shapes of the protrusions 21 are all the same, they need not be unified. For example, the height of the convex portion 21 located at the center of the flap 2 can be increased and the height of the convex portion 21 near the peripheral portion of the flap 2 can be reduced”).

Regarding claim 6, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the main portion further comprises a lip extending around at least a portion of the periphery of the main portion (Sugie:  portion of the flap 2 which contacts the outer circumferential edge 12 of the frame 1).

Regarding claim 7, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the pressure relief valve flap is formed as a single integral unit (Sugie:  see Fig. 2).

Regarding claim 8, Sugie in view of Mittelstadt teaches the pressure relief system of claim 1, wherein the at least one damping feature is a plurality of damping features, and wherein each of the plurality of damping features is configured to engage the housing prior to the periphery of the main portion (Sugie:  see Fig. 6, several projection parts 21 are shown, and the geometry of the flap 2 and projection part 21 ensures that the projection part 21 will be the first part of the flap 2 to contact the rib 11 of the frame 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762